DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3-7, 9, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilje (U.S. Patent Publication 2010/0266964) in view of Zhang (“Direct Imprinting of Microcircuits on Graphene Oxides Film by Femtoseconds Laser Reduction”) and Sokolov (U.S. Patent Publication 2011/0318257).


Zhang discloses a method of direct writing a laser onto graphene oxide to reduce the graphene oxide to graphene (Page 16, left column).  Zhang also discloses that the higher laser power results in higher conductivity of the graphene (Page 18, right column), as recited in claim 1 of the present invention.  Zhang shows in Fig. 4a that the conductivity can be greater than 1500 S/m, as recited in claim 15 of the present invention.  Zhang teaches that the higher the laser power, the lower the sheet resistance (Page 18, right column), as recited in claim 3 of the present invention.  Zhang also teaches that the direct write laser can perform patterning based on a preprogrammed pattern (Summary), as recited in claim 1 of the present invention.  
Sokolov discloses a process of producing graphene features from direct laser irradiation of graphite oxide using a pulsed laser, wherein the laser has a power of 20 mW (Paragraphs 0028-0032), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the electrical conductivity of the carbon layers of Gilje could be greater than 1500 S/m because Zhang teaches that the laser power can be adjusted to produce a higher electrical conductivity.  It also would have been obvious to one of ordinary skill in the art that the sheet resistance of the carbon layers of Gilje .
5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilje (U.S. Patent Publication 2010/0266964) in view of Zhang (“Direct Imprinting of Microcircuits on Graphene Oxides Film by Femtoseconds Laser Reduction”) and Sokolov (U.S. Patent Publication 2011/0318257) as applied to claims 1, 3-7, 9, 10, 15 and 16 above, and further in view of Xia (U.S. Patent Publication 2013/0048949).
The teachings of Gilje, Zhang and Sokolov have been discussed in paragraph 4 above.
Gilje, Zhang and Sokolov fail to disclose an initial step of drop casting a carbon-based oxide solution onto a substrate.
Xia discloses a method of forming a carbonaceous nanomaterial film on a substrate (abstract).  Xia also discloses that the carbonaceous nanomaterial can be formed by first depositing a graphite oxide solution onto a substrate by techniques, such as spin coating or drop casting (Paragraph 0013).
.
6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilje (U.S. Patent Publication 2010/0266964) in view of Zhang (“Direct Imprinting of Microcircuits on Graphene Oxides Film by Femtoseconds Laser Reduction”) and Sokolov (U.S. Patent Publication 2011/0318257) as applied to claims 1, 3-7, 9, 10, 15 and 16 above, and further in view of Roy-Mayhew (U.S. Patent Publication 2012/0145234).
The teachings of Gilje, Zhang and Sokolov have been discussed in paragraph 4 above.
Gilje, Zhang and Sokolov fail to disclose that the substrate can comprise polyethylene terephthalate.
Roy-Mayhew discloses a method of making graphene electrodes comprising the use of PET as the substrate (Paragraph 0071).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used PET as the substrate material of Gilje because Roy-Mayhew teaches that this material makes the substrate low cast and flexible.
7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilje (U.S. Patent Publication 2010/0266964) in view of Zhang (“Direct Imprinting of Microcircuits on Graphene Oxides Film by Femtoseconds Laser Reduction”) and  as applied to claims 1, 3-7, 9, 10, 15 and 16 above, and further in view of Sandhu (U.S. Patent Publication 2011/0143101).
The teachings of Gilje, Zhang and Sokolov have been discussed in paragraph 4 above.
Gilje, Zhang and Sokolov fail to disclose that the substrate is exposed with oxygen plasma for around 3 minutes.
Sandhu discloses a method of forming a graphene structure on a substrate by contacting a graphite oxide on the substrate and reducing the graphite oxide to graphene (abstract).  Sandhu also discloses that the substrate is plasma treated with oxygen (Paragraphs 0022 and 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have treated the substrate of Gilje with an oxygen plasma because Sandhu teaches that this increases the hydrophilicity of the surface of the substrate and ensures bonding between the graphite oxide and the substrate.
8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilje (U.S. Patent Publication 2010/0266964) in view of Zhang (“Direct Imprinting of Microcircuits on Graphene Oxides Film by Femtoseconds Laser Reduction”) and Sokolov (U.S. Patent Publication 2011/0318257) as applied to claims 1, 3-7, 9, 10, 15 and 16 above, and further in view of Liu (U.S. Patent Publication 2011/0111299).
The teachings of Gilje, Zhang and Sokolov have been discussed in paragraph 4 above.
Gilje, Zhang and Sokolov fail to disclose that each of the expanded carbon layers is one atom thick.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that each of the expanded layers of Gilje could be one atom thick because Gilje teaches that additional light exposure will make the deoxygenation reaction continue, which would then separate the graphene into smaller and single layers, and Liu teaches that a single graphene layer is one atom thick.
9.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilje (U.S. Patent Publication 2010/0266964) in view of Zhang (“Direct Imprinting of Microcircuits on Graphene Oxides Film by Femtoseconds Laser Reduction”) and Sokolov (U.S. Patent Publication 2011/0318257) as applied to claims 1, 3-7, 9, 10, 15 and 16 above, and further in view of Huang (U.S. Patent Publication 2010/0221508).
The teachings of Gilje, Zhang and Sokolov have been discussed in paragraph 4 above.
Gilje, Zhang and Sokolov fail to disclose that the number of carbon layers is greater than about 100.
Huang discloses a method of using a rapid flash to cause a film of graphite oxide to expand and produce a fluffy structure, which results in a high surface area graphene material (Paragraph 0068).
. 
10.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilje (U.S. Patent Publication 2010/0266964) in view of Zhang (“Direct Imprinting of Microcircuits on Graphene Oxides Film by Femtoseconds Laser Reduction”) and Sokolov (U.S. Patent Publication 2011/0318257) as applied to claims 1, 3-7, 9, 10, 15 and 16 above, and further in view of Mohamed (WO Publication 2011-072213).
The teachings of Gilje, Zhang and Sokolov have been discussed in paragraph 4 above.
Gilje, Zhang and Sokolov fail to disclose that the carbon layers comprise platinum nanoparticles, which have a size in the range of 5 nm to 600 nm.
Mohamed discloses a method of producing graphene and a nanoparticle catalyst supported on the graphene using laser irradiated graphene oxide for nanoparticle growth, such as platinum nanoparticle (Page 2, 4th paragraph-Page 3, 1st paragraph), as recited in claims 19 and 20 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included platinum nanoparticles in the carbon layers of Gilje because Mohamed teaches that the use of nanoparticles prevents toxic byproducts.
Allowable Subject Matter
11.	Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While prior art teaches that limitations of claims 21 and 22, it does not teach a combination of these limitations with the 5-350 mW power of claim 1.
Response to Arguments
12.	Applicant’s amendments to the claims, filed on 11/19/2021, have overcome the obviousness double patenting rejections that were presented in the last Office Action.  Therefore, the rejections have been withdrawn. 
13.	Applicant’s arguments, filed 11/19/2021, with respect to the 35 USC 103 rejection of claims 1, 3-10, 15 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.
	Applicants argue that the 20 mW argon ion laser of Zhang is used as an exciting source and not the actual laser that reduces the GO film.  Applicants continue to argue that Zhang teaches away from high powered lasers because it will ablate the thin GO film.  Applicants also argue that the lower powered laser technique of Zhang compresses the carbon sheets, which teaches away from the present invention.  The reference, Sokolov, is now being used to teach a 20 mW pulsed laser that is used to reduce graphite oxide to graphene.  Sokolov teaches that the 20 mW laser is the actual laser that exposes the graphite oxide film.  Thus, Sokolov teaches this missing limitation and does not teach away from a higher powered laser.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722